EXHIBIT [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P , I N C . Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director Corporate Communications (615) 443-9266 CBRL GROUP, INC. ANNOUNCES 11% INCREASE IN QUARTERLY DIVIDEND LEBANON, Tenn. September 18, 2008 CBRL Group, Inc. (the “Company”) (Nasdaq: CBRL) today announced that its Board of Directors has increased the Company’s quarterly dividend by 11%, declaring a regular quarterly dividend of $0.20 per share, an increase from the previous quarterly dividend of $0.18 per share.The dividend is payable on November 5, 2008 to shareholders of record on October 17, 2008. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 577 Cracker Barrel
